Case 3:18-cv-13748-RHC-EAS ECF No. 16 filed 09/08/20              PageID.229     Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

EMANUEL LEROY BROWN,

        Petitioner,

v.                                                  Case No. 18-13748

GREGORY SKIPPER,

        Respondent,
                                                /

     ORDER ACKNOWLEDGING PETITIONER’S COMPLIANCE WITH THE OPINION
                    AND ORDER STAYING THIS CASE

        Petitioner Emanuel Leroy Brown filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, (ECF No. 1), which the court held in abeyance so that

Petitioner could exhaust additional claims in the state courts. (ECF No. 7.) The stay was

conditioned on Petitioner filing his post-conviction motion for relief from judgment within

sixty days of the court’s order and informing the court that the motion had been filed

with the state court. (Id., PageID.67-68.) Petitioner was advised that if he failed to

comply with the order, the stay would be vacated and the case dismissed. (Id.)

        Petitioner filed a notice indicating that he has complied with the terms of the stay

order by timely filing a motion for relief from judgment in state court. (ECF No. 14.)

Petitioner also filed a copy of his motion for relief from judgment. (ECF No. 15.)

Accordingly,

        IT IS ORDERED that the court acknowledges Petitioner’s “Motion for Relief from

Judgment” (ECF No. 15) and will continue the stay.
Case 3:18-cv-13748-RHC-EAS ECF No. 16 filed 09/08/20                            PageID.230       Page 2 of 2




        If Petitioner does not obtain relief in the state courts, Petitioner shall file a motion

to lift the stay using the same caption and case number within sixty (60) days after the

conclusion of the state court post-conviction proceedings.

                                                             s/Robert H. Cleland                          /
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE

Dated: September 8, 2020
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, September 8, 2020, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner                               /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\18-
13748.BROWN.OrderAcknowledgingPetitioner'sCompliancewithOpinionandOrderStayingCase.DB.RMK.docx




                                                        2
